Title: June 24. Thursday.
From: Adams, John
To: 


       Mr. Marbois told a Story of an Ecclesiastic, who pronounced a funeral oration on Marshall Saxe.—He compared him to Alcides, who ballanced long whether he should follow the Path of Virtue or of Sloth, and at last chose the former. But Saxe, after ballancing long, did better by determining to follow both, i.e. Pleasure and Virtue.
       This Evening I went into our State Room, where I found Mr. Marbois, alone.—Mr. Marbois, said I, what Books are the best to give a Stranger an Idea of the Laws and Government of France.—I shall surprise you, Sir, said M. Marbois, and I shall make you laugh: But there is no other, but the Almanach Royal.—You say this, said I, laughing, on purpose to make me laugh.—No says he there is no Droit public in France. There are different Customs and Prerogatives in different Provinces.... But if you wish I should talk with you, more seriously, there are several Books in which there are some good Notions upon this subject. There are 4 Volumes by Boulainvilliers, of Observations sur l’ancient Gouvernement de France, and 4 Volumes more by the Abby De Fleury on the same Subject. —He ran over a great deal more concerning the Salique Law and the Capitula Regnum francorum &c., which I will be more particular with him about another Time. I mentioned Domat. He said it was excellent on the civil Law: but had little on the Droit public.
       How happened it, said I, M.M., that I never saw you at Paris.— You have, said he.—Ay where? said I. I dont remember it.—I dined with you said he at the Count Sarsefields.—I said there was a great deal of Company, but that I had never seen any one of them before. They were all Strangers: but I remember the Count told me, they were all Men of Letters.—There were four Ladies, said M. Marbois, the handsomest of which was the Countess de la Luzerne, the Wife of the Count de la Luzerne. The Count himself was there, who is the Eldest Brother of the Chevalier de la Luzerne. There was another Lady there, who is not handsome and was never married. She is a Sister. —She was the Lady who sat at my left Hand at Table, said I, and was very sociable. I was charmed with her Understanding, altho I thought she was not handsome.
       There was a Gentleman there, said I, who asked me if the Mahometan Religion was tolerated in America? I understood he had been in Constantinople, as Ambassador or Secretary to some Embassy. And there was a Bishop there, who came in after Dinner.—Yes said he, he is the Bishop of Langres, another Brother of the Chevalier de la Luzerne.—I fell, said I, unaccountably into a Dispute with that Bishop. He sat down by me, and fell into Conversation about the English and their Conduct, in America. In the Course of the Conversation I said it was the Misfortune of the English that there was no consistent Character among those in Opposition to the Court. No Man who would Adhere to his Principles. The two Hows were in Opposition to the Ministry and the American War Measures. But when the Honor and Emoluments of Command were offered them, they accepted to serve under that Ministry and in support of those Measures. Even Keppell, who refused to serve vs. America, was induced to serve vs. France, who were only supporting the Americans.—The Bishop said it was the Will of the King that must controul public officers.—I said, an officer should beg to be excused, or resign rather than serve against his Conscience.—He said the King’s Will must govern.—I said it was a Doctrine I could not understand.—There was a Gentleman present who attended to our Conversation in silence, till this when he said c’est un Doctrine Ecclesiastique, Monseigneur L’Eveque, said he, laughing.
       This Bishop, said Mr. Marbois, is no slave, he is a Man of free sentiments. He is Duke et Pair. There are three Bishops, who are Dukes and Peers and Three others who are Counts and Peers, who are always present at the Consecration of our Kings. The Bishop of Langres is one. The Dukes of Normandy, and of Burgundy, used to be present, but as there are not any at present, Monsieur and the Count D’Artois represented them at the Consecration of the present King, about 4 Years ago. The origin of the Custom is not known.
       The Chevalier de la Luzerne, said I, is of an high Family.—Yes, said Mr. Marbois, he is of an ancient Family, who have formerly had in it Cardinals and Marechalls of France, but not lately. They were now likely to regain their Splendor for the Three Brothers are all very well at Court.
      